DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with regards to claims 1 and 11 have been considered but are not persuasive. 
In regards to claims 1 and 11, the Applicant argues that “Dublin does not disclose or suggest a flexible sleeve surrounding the drill string section, but instead describes a plurality of individual guide sections 10, 11 and 12. None of these individual guide sections are described as being flexible or curved. In addition, the guide sections 10, 11 and 12 are not described as acting to divert the flexible drill string section. Instead, the only mechanism described in Zublin that is capable of acting to divert the drill string section is the curved guideway 33 of the whipstock 29.”.

“divert the articulated string portion toward the lateral direction in conjunction with the whipstock ramp” in Col. 1 lines 36-52 of Zublin. Zublin discloses that the curved guideway of the whipstock 29 causes adjacent drill guide sections 10, 11 and 12 to rotate relative to each other which causes adjacent drill guide sections to form an obtuse angle relative to each other. The angles formed by the adjacent tubular drill guide sections 10, 11 and 12 causes the deviation of the bit 21 from the existing well (Fig. 2) to form the lateral wellbore (Fig. 1). Furthermore, the guide sections 10, 11 and 12 in combination are flexible as the structures are straight in existing wellbore (Fig. 2) and bend to facilitate in forming the lateral wellbore (Fig. 1). Although the guide sections 10, 11 and 12 are described as “rigid” in Col. 2 lines 11-20, the structures will inherently bend at least to some degree as they guide the flexible drillstring through the curved portions of the lateral wellbore (Fig. 1). 
                                           
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 10-14, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zublin (U.S. Patent No. 2669430).
In regards to claim 1, Zublin teaches an apparatus for drilling a secondary borehole (Fig. 1), the apparatus comprising: a whipstock assembly (29) configured to be deployed in a primary borehole (Fig. 1 – whipstock 29 within a primary borehole), the whipstock assembly including a whipstock ramp (33); a drilling assembly  (14, 21, 22) connected to a borehole string (Fig. 1 shows a borehole string made of all of the components in the borehole), the drilling assembly including a drill bit (21) connected to an articulated string portion (4) having a plurality of connected sections (5, 6, 14, 15, 16, 17, 18 and 19) configured to move laterally with respect to one another (Fig. 1), wherein the articulated string portion is configured to be diverted by the whipstock ramp (33) in a lateral direction to initiate drilling of a secondary borehole from the primary borehole (Fig. 1) ; and a flexible sleeve (Fig. 1 – combination of guides 10, 11 and 12 make up the flexible sleeve) surrounding the plurality of connected sections of the articulated string portion (the elements 14, 15, 16, 17, 18 and 19), the sleeve configured to form a flexible curved guide (the guide sections 10, 11 and 12 in combination are flexible as the structures are straight in existing wellbore (Fig. 2) and bend to facilitate in forming the lateral wellbore (Fig. 1)) in the secondary borehole (Fig. 1) that acts to divert the articulated string portion toward the lateral direction in conjunction with the whipstock ramp (Fig. 1, Col. 1 lines 36-52 – the curved guideway of the whipstock causes adjacent drill guide sections 10, 11 and 12 to rotate relative to each other causing adjacent drill guide sections to form an obtuse angle relative to each other. The deviation of the bit 21from the existing well is controlled as the drilling proceeds by the angles formed by the adjacent tubular drill guide sections 10, 11 and 12.).  
(5, 6, 14, 15, 16, 17, 18 and 19) includes a first section (19) and an adjacent second section (18) connected by a joint  (18 and 19 connected via a joint) configured to permit the first section to be oriented laterally relative to the second section (Fig. 1 - as shown at the lower end of drillstring 4 along sections 18 and 19).  

In regards to claim 3, Zublin teaches the apparatus of claim 2, wherein the joint is formed by a wall of the first section (19) having a shape configured as a male portion (upper end of 19), and a wall of the second section (18) having a shape configured as a female portion (lower end of 18 which directly engages 19), the male portion configured to fit into the female portion to connect the first section to the second section (as shown in Fig.1, 2).  

In regards to claim 4, Zublin teaches the apparatus of claim 3, wherein the male portion and the female portion are configured to form a gap therebetween, the gap permitting the male portion to be oriented laterally relative to the female portion (Fig. 1– gap at the lower portion of section 18 permits male potion on the upper portion of section 19 to be oriented laterally relative to the female portion of section 18.).

In regards to claim 7, Zublin teaches the apparatus of claim 1, further comprising a shock absorbing assembly (anti-friction bearing means 20; Fig. 1) disposed between the articulated string portion (section 19 of the string 4) and the drill bit (21).  

(the guide sections 10, 11 and 12 in combination are flexible as the structures are straight in existing wellbore (Fig. 2) and bend to facilitate in forming the lateral wellbore (Fig. 1)) to direct the articulated string portion laterally as the articulated string portion is advanced along the whipstock assembly (Fig. 1, Col. 1 lines 36-52 – the curved guideway of the whipstock causes adjacent drill guide sections 10, 11 and 12 to rotate relative to each other causing adjacent drill guide sections to form an obtuse angle relative to each other. The deviation of the bit 21from the existing well is controlled as the drilling proceeds by the angles formed by the adjacent tubular drill guide sections 10, 11 and 12.).  

In regards to claim 10, Zublin teaches the apparatus of claim 1, wherein the sleeve is a non-rotating sleeve (Col. 1 lines 36-52 - the curved guideway of the whipstock causes adjacent drill guide sections 10, 11 and 12 to rotate relative to each other causing adjacent drill guide sections to form an obtuse angle relative to each other. (Notes that this  interpretation is consistent with how “non-rotating” is defined in the specification of the claimed invention where "non-rotating" refers to not being rotated directly by the top drive or rotated with the drill string (pp[0038]).)  

In regards to claim 11, Zublin teaches a method of drilling a secondary borehole, the method comprising: deploying a whipstock assembly (29) in a primary borehole (Fig. 1- whipstock 29 within a primary borehole), the whipstock assembly including a whipstock ramp (33); deploying a borehole string (Fig. 1 shows a borehole string made of all of the components in the borehole) including a drilling assembly (14, 21 and 22) in the primary borehole (Fig. 2), the drilling assembly including a drill bit (21) connected to an articulated string portion (4), the articulated string portion having a plurality of connected sections (5, 6, 14, 15, 16, 17, 18 and 19) configured to move laterally with respect to one another (Fig. 1), the drilling assembly including a flexible sleeve (Fig. 1 – combination of guides 10, 11 and 12 make up the flexible sleeve) surrounding the plurality of connected sections of the articulated string portion (the elements 14, 15, 16, 17, 18 and 19);  the sleeve configured to form a flexible curved guide (the guide sections 10, 11 and 12 in combination are flexible as the structures are straight in existing wellbore (Fig. 2) and bend to facilitate in forming the lateral wellbore (Fig. 1)) in a secondary borehole (Fig. 1); rotating the drill bit and advancing the drilling assembly along the whipstock assembly (Claim 1: a drill bit secured to the lower end of and rotatable with said drill string section 4.); and diverting the drill bit and the articulated string portion in a lateral direction by the whipstock ramp and by the  flexible curved guide during drilling of a secondary borehole from the primary borehole (Fig. 1, Col. 1 lines 36-52 – the curved guideway of the whipstock causes adjacent drill guide sections 10, 11 and 12 to rotate relative to each other causing adjacent drill guide sections to form an obtuse angle relative to each other. The deviation of the bit 21 from the existing well is controlled as the drilling proceeds by the angles formed by the adjacent tubular drill guide sections 10, 11 and 12.).  

In regards to claim 12, Zublin teaches the method of claim 11, wherein the plurality of connected sections (5, 6, 14, 15, 16, 17, 18 and 19)  includes a first section (19)  and an adjacent second section (18)  connected by a joint (18 and 19 connected via a joint) configured to permit (Fig. 1 - as shown at the lower end of drillstring 4 along sections 18 and 19).  

In regards to claim 13, Zublin teaches the method of claim 12, wherein the joint is formed by a wall of the first section (19) having a shape configured as a male portion (upper end of 19), and a wall of the second section (18) having a shape configured as a female portion (lower end of 18 which directly engages 19), the male portion configured to fit into the female portion to connect the first section to the second section (as shown in Fig.1, 2).  

In regards to claim 14, Zublin teaches the method of claim 13, wherein the male portion and the female portion are configured to form a gap therebetween, the gap permitting the male portion to be oriented laterally relative to the female portion (Fig. 1– gap at the lower portion of section 18 permits male potion on the upper portion of section 19 to be oriented laterally relative to the female portion of section 18.).

In regards to claim 17, Zublin teaches the method of claim 16, wherein the drilling assembly includes a shock absorbing assembly (anti-friction bearing means 20; Fig. 1)  disposed between the articulated string portion (section 19 of the string 4)  and the drill bit (21).  

In regards to claim 18, Zublin teaches the method of claim 11, wherein the sleeve is configured to form the flexible curved guide (the guide sections 10, 11 and 12 in combination are flexible as the structures are straight in existing wellbore (Fig. 2) and bend to facilitate in forming the lateral wellbore (Fig. 1)) direct the articulated string portion laterally as the articulated string portion is advanced along the whipstock assembly (Fig. 1, Col. 1 lines 36-52 – the curved guideway of the whipstock causes adjacent drill guide sections 10, 11 and 12 to rotate relative to each other causing adjacent drill guide sections to form an obtuse angle relative to each other. The deviation of the bit 21from the existing well is controlled as the drilling proceeds by the angles formed by the adjacent tubular drill guide sections 10, 11 and 12.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zublin (U.S. Patent No. 2669430) in view of Broussard, Jr. (U.S. Publication No. 20150136490).
In regards to claim 5, Schmidt teaches the apparatus of claim 1.
Zublin is silent regarding further comprising a fluid displacement motor disposed between the articulated string portion and the drill bit.
Broussard discloses comprising a fluid displacement motor (mud motor 74, Fig. 5) disposed between the articulated string (24) portion and the drill bit (32).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Zublin with the mud motor of Broussard in order to provide more power to the drill bit.

In regards to claim 6, Zublin teaches the apparatus of claim 1.
Zublin does not explicitly teach wherein the drilling assembly and the articulated string portion are configured to be rotated from a surface location.
Broussard discloses wherein the drilling assembly and the articulated string portion are configured to be rotated from a surface location (pp[0066] -  lower end of drill string 16 is mounted a dual bit steerable drilling mechanism 30, which may be rotated by the drill string, when the drill string is rotated by the drilling rig (surface).).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify Zublin such that drilling assembly and the articulated string portion are 

In regards to claim 15, Zublin teaches the method of claim 11.
Zublin is silent regarding wherein the drill bit is rotated by a fluid displacement motor disposed between the articulated string portion and the drill bit.
Broussard discloses comprising a fluid displacement motor (mud motor 74, Fig. 5) disposed between the articulated string (24) portion and the drill bit (32).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Zublin with the mud motor of Broussard in order to provide more power to the drill bit.

In regards to claim 16, Zublin teaches the method of claim 11.
Zublin does not explicitly teach wherein the drill bit is rotated by rotating the drilling assembly and the articulated string portion from a surface location.
Broussard discloses wherein the drill bit is rotated by rotating the drilling assembly and the articulated string portion from a surface location (pp[0066] -  lower end of drill string 16 is mounted a dual bit steerable drilling mechanism 30, which may be rotated by the drill string, when the drill string is rotated by the drilling rig (surface).).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify Zublin such that drilling assembly and the articulated string portion are . 

Claims 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zublin (U.S. Patent No. 2669430) in view of Downton (U.S. Publication No. 20150008045).
In regards to claim 9, Zublin teaches the apparatus of claim 8 and the curved sleeve (combination of 10, 11 and 12; Fig.1) to change a direction of the drilling assembly (Fig. 1, Col. 1 lines 36-52 – the curved guideway of the whipstock causes adjacent drill guide sections 10, 11 and 12 to rotate relative to each other causing adjacent drill guide sections to form an obtuse angle relative to each other. The deviation of the bit 21from the existing well is controlled as the drilling proceeds by the angles formed by the adjacent tubular drill guide sections 10, 11 and 12.).  
 Zublin is silent regarding wherein the curved sleeve includes one or more extendable members configured to be actuated to engage a surface of the borehole to change a direction of the drilling assembly.  
Downton discloses one or more extendable members (34) configured to be actuated to engage a surface of the borehole to change a direction of the drilling assembly (pp[0028], [0030], Fig. 1, 2 - extendable pads 34 can extend to apply a side load to the drill bit 12 thereby allowing the drill bit to be steered.).  
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the sleeve of Zublin with the extendable pads of Downton in order further facilitate in the steering the drilling assembly of Zublin laterally. 
(Col. 1 lines 36-52 - the curved guideway of the whipstock causes adjacent drill guide sections 10, 11 and 12 to rotate relative to each other causing adjacent drill guide sections to form an obtuse angle relative to each other. (Notes that this  interpretation is consistent with how “non-rotating” is defined in the specification of the claimed invention where "non-rotating" refers to not being rotated directly by the top drive or rotated with the drill string (pp[0038]).) that changes a direction of the drilling assembly (Fig. 1, Col. 1 lines 36-52 – the curved guideway of the whipstock causes adjacent drill guide sections 10, 11 and 12 to rotate relative to each other causing adjacent drill guide sections to form an obtuse angle relative to each other. The deviation of the bit 21from the existing well is controlled as the drilling proceeds by the angles formed by the adjacent tubular drill guide sections 10, 11 and 12.).  
Zublin is silent regarding wherein the curved sleeve includes a non-rotating sleeve that includes one or more extendable members configured to be actuated to engage a surface of the borehole to change a direction of the drilling assembly.  
Downton discloses one or more extendable members (34) configured to be actuated to engage a surface of the borehole to change a direction of the drilling assembly (pp[0028], [0030], Fig. 1, 2 - extendable pads 34 can extend to apply a side load to the drill bit 12 thereby allowing the drill bit to be steered.).  
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the sleeve of Zublin with the extendable pads of Downton in order further facilitate in the steering the drilling assembly of Zublin laterally. 

Zublin is silent regarding wherein one or more aspects of the method are performed by controlling an operational parameter of the drill string by a processing device.
Downton discloses wherein one or more aspects of the method are performed by controlling an operational parameter of the drill string by a processing device (pp[0035] - the control unit 36 controls the operation of a plurality of bistable, solenoid operated actuators 38, each of which is associated with the actuator of a respective one of the pads 34 to control movement of the pads 34 between their retracted and extended positions).
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Zublin with the extendable components and corresponding control unit in order to further facilitate in the steering the drilling assembly of Zublin laterally.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676